UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 21, 2010 ES Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-52178 20-4663714 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 68 North Plank Road, Newburgh, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(845) 561-0003 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mr. Walter Daszkowski was elected to the boards of directors of ES Bancshares, Inc. (the “Company”) and Empire State Bank, the Company’s wholly owned New York State chartered banking subsidiary, effective October 21, 2010. There were no arrangements or understandings between Mr. Daszkowski and any other person pursuant to which Mr. Daszkowski was selected as a director of the Company. In 2010, the Company paid each non-employee director an annual retainer fee in the amount of $6,000. Mr. Daszkowski will sit on the Board’s ALCO Committee and Audit Committee. Item 9.01.
